Title: John Ayres to the Commissioners, 29 July 1778
From: Ayres, John
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bordoux July 29th. 1778
     
     I arived Yesterday in 26 days from Boston, with a packet for Your Excellencys With Positive Orders to deliver the Same with my Own Hands, which should have done with greatest Pleasure, but my Ill State of Health Prevents me that Honour. Therefore have desir’d Mr. Texier, a friend off Mr. Bondfield, to take the Charge, Which he Readily Accepted, and make no doubt will Come Safe to hand. I trust I shall grow Well Soon, and as I have a Commission, as Captain in the Continental Navy, if Anything turns Out, shall be glad to be Employd in my Own line of Duty, if not, Shall Wait Your Orders, and have the Packet Allways Ready. I am with the Greatest Respect Your Hble Servt.
     
      John Ayres
     
    